Citation Nr: 0318442	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  95-07 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than May 15, 1992, 
for the award of a permanent and total disability rating for 
pension purposes.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from August 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The case was remanded by the Board in 
March 1997 in order to afford the veteran a hearing before a 
traveling member of the Board.  In August 1999 the Board 
issued a decision denying the veteran's claim for an 
effective date earlier than May 15, 1992, for the award of a 
permanent and total disability rating for pension purposes.  
The veteran appealed the August 1999 decision, and in a 
memorandum decision dated in November 2002, the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's August 1999 decision and remanded the case to the 
Board.

The Board notes that while the veteran was represented before 
the Court by an attorney, the referenced attorney does not 
represent the veteran in connection with the instant appeal 
before VA, and the veteran has not otherwise appointed a 
representative in connection with the instant claim.

The Board also notes that the veteran was afforded hearings 
before hearing officers at the RO in May 1993, November 1994, 
and February 1996.  He was also afforded a hearing before a 
traveling member of the Board in June 1997.  In April 1999, 
the veteran was advised that the individual who conducted the 
June 1997 Board hearing was no longer employed at the Board, 
and that the veteran consequently was entitled to another 
Board hearing.  The record reflects that he did not opt for 
another such hearing.  Accordingly, no further action is 
necessary in this regard.

As noted in the Board's March 1997 remand, an application to 
reopen a claim of service connection for a psychiatric 
disability was withdrawn at a February 1996 hearing; that 
issue is therefore not before the Board.  However, as the 
veteran has submitted an application to reopen a claim of 
service connection for a left elbow disability, and inasmuch 
as the RO has not yet addressed this claim, the Board again 
refers to the RO the issue of whether new and material 
evidence has been received to reopen a claim of service 
connection for left elbow disability.


REMAND

The Court's November 2002 decision concluded that the Board 
had failed to adequately discuss whether a certain June 1976 
statement by the veteran constituted an informal claim for VA 
pension benefits.  Before again addressing the merits of the 
veteran's claim, however, the Board finds that further 
procedural and evidentiary development is necessary.

In this regard the Board points out that on November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), was signed into law.  On August 29, 2001, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Court's decision addressed the applicability of the VCAA 
to the veteran's claim, but noted that in light of the 
decisions of the United States Court of Appeals for the 
Federal Circuit in Dyment v. Principi, 287 F.3d 1377 (2002) 
and Bernklau v. Principi, 291 F.3d 795 (2002), the sections 
of the VCAA concerning notice and assistance to be provided 
to claimants were not retroactively applicable to proceedings 
that were complete before VA and were on appeal to the Court 
when the VCAA was enacted.  The Board points out, however, 
that inasmuch as the Court nevertheless vacated the August 
1999 Board decision, the VCAA and the implementing 
regulations are now applicable to the veteran's claim because 
the claim is once again pending before the Board.

Review of the record discloses that the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate his claim, and has not been adequately 
advised as to what evidence VA would obtain for him and of 
what information or evidence he was responsible for 
submitting.  See Quartuccio v. Principi , 16 Vet. App. 183 
(2002); see also Huston v. Principi, No. 01-575 (U.S. Vet. 
App. July 11, 2003).  In order to ensure that the veteran 
receives the due process to which he is entitled in 
connection with the instant appeal, the Board finds that 
remand of the case is appropriate.  

In addition the Board notes that generally, the effective 
date of an evaluation and award of pension will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2002).  In the instant case, while the 
veteran argued to the Court that he filed an informal claim 
for VA pension benefits in June 1976, there is virtually no 
medical evidence on file for the period from 1967 until 1992 
that describes any disabilities experienced by the veteran or 
suggests that he was unable to obtain or maintain gainful 
employment secondary to disability.  Nevertheless, the Board 
points out that the veteran has suggested, in connection with 
the instant appeal, that he was examined by the Social 
Security Administration (SSA) and by "Public Assistance" on 
various occasions since 1966, and that he has been considered 
disabled by those agencies for a number of years.  He has 
also reported receiving treatment in the past by Drs. Harry 
Kenneth, B. Sargeant, Robert Rozefort and V.S. Jagadeesh.  
The Board is of the opinion that records from the above 
sources are potentially relevant to the veteran's claim, and 
should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, to 
include the agency identified by him 
as "Public Assistance" and Drs. 
Harry Kenneth, B. Sargeant, Robert 
Rozefort and V.S. Jagadeesh, who may 
possess additional records pertinent 
to his claim.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran, to include from the agency 
identified by the veteran as 
"Public Assistance", and from Drs. 
Harry Kenneth, B. Sargeant, Robert 
Rozefort and V.S. Jagadeesh, which 
have not been secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran of this and ask 
him to provide a copy of the 
outstanding medical records.

4.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran disability 
benefits, as well as a copy of the 
record upon which any award or 
denial of SSA disability benefits 
was based, and a copy of the records 
associated with any subsequent 
disability determinations by the 
SSA.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action it considers necessary 
to comply with the notice and duty-
to-assist requirements of the VCAA 
and VA's implementing regulations.  
Then, the RO should re-adjudicate 
the issue on appeal.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran with an 
appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

